Citation Nr: 9931244	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture involving the right ulna and radius, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture involving the right tibia and fibula, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1943 to January 1944, from September 1944 to March 1946 and 
from March 1947 to November 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision confirmed and 
continued 20 percent evaluations each for residuals of a 
fracture involving the right ulna and radius with limitation 
of motion and supination, which had been in effect since 
November 1965, and residuals of a fracture involving the 
right tibia and fibula, with ununited fracture of the distal 
fibula and moderate disability, which had been in effect 
since February 1993.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).

This case was previously before the Board in July 1998, when 
it was remanded for, in part, additional medical records, and 
a VA examination.  The requested development has been 
completed to the extent necessary to adjudicate the issue of 
an increased rating for residuals of a fracture involving the 
right tibia and fibula.  The issue of service connection for 
residuals of a fracture involving the right ulna and radius 
will be discussed below in the REMAND section of this 
decision.

The June 1997 rating decision also continued a 10 percent 
rating for diabetes mellitus which had been in effect since 
November 1965.  This was affirmed by the Board in July 1998.  
In September 1998, the veteran filed a motion for 
reconsideration of the Board's decision which was denied in a 
December 1998 letter to the veteran.  The Board also 
construed the veteran's motion for reconsideration as a 
request for revision of a prior Board decision on the grounds 
of clear and unmistakable error (CUE) under a new authority 
granted to the Board by Public Law 105-111.  In an April 1999 
letter, the Board indicated that, contrary to its earlier 
letter, it would not treat the veteran's motion for 
reconsideration as a CUE claim unless the veteran indicated 
in writing that he wished for the Board to consider such a 
claim.  In May 1999 correspondence with the Board, the 
veteran indicated that he wished to withdraw his CUE claim; 
however, he wished to proceed with his appeal of the RO's 
decision to deny an increased rating for diabetes.  As the 
appeal referred to by the veteran has already been the 
subject of the Board's July 1998 decision, as well as a 
motion for reconsideration, and the veteran indicated that he 
did not wish to pursue a claim for CUE, the Board must 
construe this as a new claim for an increased rating for his 
service-connected diabetes mellitus.  This claim is referred 
to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for his service-connected residuals of a 
fracture involving the right tibia and fibula.

2.  The appellant's service-connected residuals of a fracture 
involving the right tibia and fibula are manifested by an old 
healed fracture of the distal shaft of the right tibia, with 
a metallic plate and multiple screws in place, and an old 
fracture of the distal shaft of the right fibula at the same 
level, without complete bony bridging, complaints of right 
lower leg pain and swelling worsened by weight bearing, and 
limitation of right ankle motion, with 10 degrees 
dorsiflexion and 20 degrees plantar flexion, 30 degrees with 
pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture involving the right tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5262, 
5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim for an increased rating for the residuals 
of a fracture involving the right tibia and fibula is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his disability has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  38 C.F.R. §§ 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

Factual Background

The service medical records show that the appellant suffered 
a compound fracture of his right arm as a result of a 1947 
automobile accident.  Complications, including gangrene, 
developed in the right arm, and he later required a bone 
graft from the right tibia.  Later the appellant fractured 
the right tibia at the donor site.  He again fractured the 
right tibia in 1954 when he slipped and fell on ice.  A mild 
deformity of the right lower tibia, with good healing of the 
bone was listed.  A September 1965 Physical Evaluation Board 
subsequently determined that the appellant was unfit for 
further duty and he was permanently retired from service.

In a March 1993 VA compensation and pension examination, 
examination of the leg showed a healed clear incision scar 
over the distal third of the right tibia and fibula.  Knee 
jerks were 1+, ankle jerks were absent, but the examiner did 
not find a pattern of sensory loss.  Dorsiflexion in the 
right ankle was limited to 5 degrees, and plantar flexion was 
limited to 30 degrees.  It was reported that the appellant's 
old right lower leg fractures were healed in good position.  
X-ray examination revealed an old healed fracture of the 
distal shaft of the right tibia, with a metallic plate and 
multiple screws in place; an old fracture of the distal shaft 
of the right fibula at the same level, without complete bony 
bridging, was also shown.

The appellant was provided another VA examination in June 
1995 at which time the veteran complained of right lower leg 
pain and swelling worsened by weight bearing.  He stated that 
on occasion his right leg would drag, causing him to fall.  
The examiner observed that the appellant ambulated with a 
slight limp on the right.  Physical examination revealed a 
well-healed surgical scar over the anterior aspect of the 
tibial region, with some mild tenderness to palpation over 
the anterior aspect of the right tibia.  The appellant had 10 
degrees of right ankle dorsiflexion and 25 degrees of plantar 
flexion.  The examiner noted that the appellant could 
satisfactorily perform a heel and toe walk, and was able to 
squat and arise again while placing more weight on the left 
leg.  X-ray examination disclosed findings essentially 
unchanged from the March 1993 VA examination.

A February 1997 Board decision denied the appellant's claim 
for an increase in his service-connected right arm and leg 
disabilities.  In March 1997, he wrote a letter stating that 
he would like to reopen his claim.  He submitted a letter 
from a private physician, R. Walker, MD, also dated in March 
1997.  Dr. Walker wrote that he had seen the appellant that 
same day, and he related a history of a fracture of his right 
forearm with subsequent infection in the bone.  "He required 
surgical repair and has some disability in both his arm and 
his leg where a bone graft was taken."  He added that he 
felt that the appellant needed further orthopedic evaluation.  

In June 1997, the RO again denied the veteran's claims for 
increased ratings which he appealed to the Board.  He 
specifically argued that the RO never considered the plate in 
his right leg which he claimed caused swelling.

In a March 1998 personal hearing, the appellant testified 
that he could walk without a cane around the house, but on 
rough terrain he would use one to keep from falling.  When he 
got tired, his foot would drag which would cause him to fall.  
His leg would swell depending on how much he used it.  He was 
also not taking any pain medication for the leg.

In May 1998, the veteran submitted additional medical 
evidence.  A statement from the VA Medical Center showed the 
receipt of a wheelchair in January 1995 and right and left 
leg braces in 1996 "because of service-connected feet 
problems."  He also submitted a treatment record from a 
podiatrist showing treatment for problems with his feet.

In July 1998, the Board remanded the veteran's claim for 
additional medical evidence to include any treatment records 
from his private physician Dr. Walker, his records of 
outpatient treatment at the VA Medical Center, and an 
examination.  Although the RO asked the veteran to provide 
records from Dr. Walker, or to provide a signed authorization 
form so that VA could request these records, he did not 
respond to this request.  

In August 1998, the veteran was provided another VA 
examination.  The appellant complained of worsening pain and 
weakness in the right leg and arm over the last several 
years.  At home he walked for very limited distances with the 
use of a quad cane, and was using a wheelchair for long 
distance mobility.  He felt numb in the lower extremities.  
He presented to the examination in a wheelchair.  He was able 
to walk a few steps with a quad cane; however, the balance 
was not good.  He also appeared to walk with a somewhat 
stooped posture.  He was able to sit on the examination 
table, but lying down caused some pain behind his knees with 
tightness of the hamstring muscle.  His ankles were swollen, 
worse on the right.  Active range of motion on the right 
ankle was weak.  Dorsiflexion was to 10 degrees passively and 
actively.  Plantar flexion was 20 degrees without pain, 30 
degrees with pain, but was passive range of motion.  
Inversion was 20 degrees, eversion was 10 degrees.  He did 
not have any discomfort during eversion and inversion.  Range 
of motion in both knees was to 140 degrees.  Functionally, he 
continued to be independent, however, due to lack of balance 
and increased frequency of falls, he needed the assistance of 
his sister.  The examiner noted that he was not safe to walk 
independently on his own and commented that the appellant had 
obvious deficits of functional status mostly by weakness and 
instability rather than just pain.

VA treatment records were obtained and associated with the 
claims file.  On May 1998, the appellant was admitted to a VA 
hospital with a complaint of worsening left hip and leg pain.  
The assessment is significant for left S1 dermatome sensory 
decrease in pain and frequent falls noted to be secondary to 
this assessment.  A September 1998 neurology consult shows 
that the appellant had difficulty walking since a fall 
approximately 5 months earlier.  The diagnosis was severe 
lumbar stenosis.  He underwent a lumbar decompression that 
same month with good results.


Analysis

The veteran's right leg disability, residuals of a fracture 
of the right tibia and fibula, is currently rated under 
Diagnostic Code 5262, for impairment of the tibia and fibula.  
For malunion with slight knee or ankle disability, a 10 
percent rating is assigned.  For malunion with moderate ankle 
or knee disability, a 20 percent rating is assigned.  For 
malunion with marked ankle or knee disability, a 30 percent 
rating is assigned and is the highest rating possible for 
impairment of the tibia and fibula without nonunion.  The 
highest, or 40 percent rating is possible under Diagnostic 
Code 5262 for  nonunion of the tibia and fibula, with loose 
motion requiring a brace.  The appellant is currently rated 
20 percent disabled based on VA X-ray examinations showing an 
ununited fracture of the distal tibia.  Although the most 
recent August 1998 X-ray examination showed only a well 
healed tibial fracture without any significant abnormality, 
the Board finds that he is still most appropriately rated 
under Diagnostic Code 5262 for malunion, without evidence of 
nonunion.  Furthermore, the degree of ankle or knee 
disability is more nearly "moderate" than "severe" which 
is required for a higher evaluation.  In making this 
determination the Board notes that although he had difficulty 
walking and has complained of falls, and he walks with the 
use of a quad cane and a wheelchair, the medical evidence 
clearly relates his walking problems primarily to his 
nonservice connected spine disorder.  He was admitted to the 
VA hospital in May 1998 with a complaint of worsening left 
hip and left lower leg pain.  The assessment was frequent 
falls secondary to left S1 dermatome.  He was provided an 
evaluation by the VA neurology clinic in September 1998 when 
he presented complaining of difficulty walking since five 
months prior when he fell.  A MRI was performed and the 
impression was severe lumbar stenosis.  The Board finds that 
because the evidence shows that the veteran's difficulty in 
ambulating is largely due to his nonservice connected spinal 
disorder, his level of impairment from his malunion more 
nearly approximates a disability that is "moderate" than 
"severe."  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered other disability codes under which 
the veteran's right leg disability might be rated; however, 
he has not shown any of the criteria required for a higher 
evaluation.  The medical evidence does not reveal ankylosis 
of the knee, subluxation, or lateral instability.  Nor does 
the evidence show limitation of extension of flexion of the 
leg that would provide a higher evaluation.  A normal range 
of motion for the knee by VA standards is from 0 degrees, in 
which position the leg is extended straight out, to 140 
degrees, in which position the leg is flexed backward.  See 
38 C.F.R. § 4.71, Plate II, Flexion and Extension of the 
Knee.  The recent VA examination from August 1998 shows that 
range of motion of the knee was to 140 degrees.  This is full 
range of motion for VA purposes.  With full range of motion, 
the considerations of Deluca do not apply.  See Deluca, 
supra.  The appellant has shown none of the criteria required 
for a higher evaluation than his current 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260 and 
5261.

The preponderance of the evidence is against a disability 
rating in excess of 20 percent.  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1999).

The Board notes first that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
certain manifestations of impairment to the right leg but the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for his 
service-connected residuals of fractures of the right leg.  
Moreover, the Board notes that there is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of his service-connected residuals 
of fractures of the right leg.  Although he was hospitalized 
in May 1998 due to falls, this was clearly attributed to his 
nonservice connected back disorder.

It is undisputed that the veteran's right leg disability has 
an adverse effect on his employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.

ORDER

An increased rating for residuals of a fracture involving the 
right tibia and fibula is denied.



REMAND

The veteran is claiming that his service-connected right arm 
disability is more severe than currently evaluated.  The VA 
has a duty to assist the veteran once his claims are found to 
be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased ratings for residuals of a 
fracture of the right ulna and radius is shown to be well 
grounded, but the duty to assist him in their development has 
not yet been fulfilled.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).

As noted above, the service medical records show that the 
appellant suffered a compound fracture of his right arm as a 
result of a 1947 automobile accident.  He sustained a 
compound fracture of the right proximal ulna, a simple 
fracture of the right radial head, and a simple fracture of 
the right radial styloid.  He again fractured the right tibia 
in 1954 when he slipped and fell on ice.  An August 1965 
service report of medical examination showed a marked 
deformity of the appellant's right arm, with a loss of 20 
degrees of full extension, 40 degrees of full flexion and 90 
degrees of supination.  A September 1965 Physical Evaluation 
Board subsequently determined that the appellant was unfit 
for further duty and he was permanently retired from service.

In a March 1993 VA compensation and pension examination, the 
appellant was noted to be right handed.  Physical examination 
of the right upper extremity showed diminished sensation in 
the dorsal aspect of the right forearm and extensive 
scarring.  There was some right little finger flexion 
contracture, but all fingers had full range of motion.  The 
right upper extremity was about 1/2 inch shorter than the 
left, and ambulation in the proximal third of the right 
forearm was noted.  Range of motion was 125 degrees of 
flexion, marked limitation of supination, pronation to 45 
degrees, ulnar deviation to 25 degrees, radial deviation to 
15 degrees, dorsiflexion of the wrist to 40 degrees and 
palmar flexion of the wrist to 50 degrees.  Fair grip 
strength was observed.  Radiologic findings demonstrated 
degenerative changes at the right elbow joint, with resection 
of the proximal part of the radius, and an old healed 
fracture of the right ulna.

The appellant was provided another VA examination in June 
1995 at which time he noted difficulty with lifting or 
carrying type activities involving his right arm.  Although 
no particular problems with pain were reported, he described 
some weakness in the right arm with limitation of motion at 
the elbow.  Physical examination revealed well-healed 
surgical scars, with no particular tenderness to palpation 
noted.  An examination stated that the right arm lacked 20 
degrees of terminal extension but demonstrated 115 degrees of 
flexion, 15 degrees of supination and 65 degrees of 
pronation.  The appellant was able to make a good fist, and 
could oppose his right thumb to his fingertips 
satisfactorily.  

In a March 1998 personal hearing, the appellant testified 
that his right arm had no strength to speak of and he could 
lift maybe 20 pounds.  He also stated that he experienced 
pain in the hand but never swelling in the arm.  The fingers 
and the hand gave him more pain than the arm.  He was not 
taking any medication for the pain.

In August 1998, the veteran was provided another VA 
examination.  The appellant complained of worsening pain and 
weakness in the arm over the last several years.  Examination 
of the upper extremity indicated deformities of the right 
elbow with old healed surgical scars, flexion to 105 degrees, 
extension to 160 degrees, supination to 30 degrees, and 
pronation to 85 degrees.  There was some generalized atrophy 
of the muscles noted and there was severe wasting of 
intrinsic muscles of the hands.  He appeared to have trigger 
fingers on the third and fourth fingers of the right hand.  
He had difficulty tying his shoes due to weakness of his 
right hand.  X-ray examination of the right elbow showed a 
previous resection of the radial head.  There were arthritis 
changes with narrowing of the elbow joint. 

The veteran right arm disability is currently rated a as 20 
percent disabling under Diagnostic Codes 5211 and 5212 for 
impairment of the right (major) ulna and radius based on 
nonunion in the upper half of the radius.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (1999). While the current medical 
evidence does not clearly show a nonunion in the upper half 
of the radius, a review of the claims file shows that the 
veteran was originally rated under Diagnostic Code 5212 on 
the basis of an August 1966 VA report of special orthopedic 
examination.  In this examination, radiological findings 
demonstrated irregularity of the radial head with a small 
bony fragment adjacent to the head due to an old fracture 
with failure of bony union.  

The current medical evidence does not show nonunion of the 
radius.  Additionally, although he is not service-connected 
for arthritis of the elbow, the evidence shows he has 
arthritic changes of the elbow joint, and degenerative 
changes in the wrist.  A review of the service medical 
records also shows that the veteran had a fracture of the 
styloid process of the right radius.  The Board is unable to 
determine whether his arthritis in the wrist and elbow are 
related to his fractures, and whether the complaints of pain 
and weakness in the hand and fingers are related to his 
service-connected right arm disorder.  The United States 
Court of Appeals for Veterans Claims has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  Another VA 
examination should be ordered and the examiner asked to fully 
identify all manifestations of left arm and/or hand pathology 
attributed to the veteran's service-connected disability.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the veteran's claim for an 
increased disability rating for his 
service-connected right arm disability.  
The veteran's claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests should be conducted, including X-
rays, MRI, and CAT scans, which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right arm 
pathology found to be present.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

a.  With respect to the functioning 
of the veteran's right arm, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his right arm.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1999) (functional 
loss may be due to pain, supported 
by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion 
lost due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation 
of normal functioning caused by 
pain.  Range of motion testing 
should be conducted.  The examiner 
should specify the results in actual 
numbers and degrees.  The report 
should also specify at what point, 
if any, the veteran begins to 
experience pain.

c.  The examiner is requested to 
answer the following questions:

1.  Is there any nonunion or 
malunion of the radius or ulna?  
If so, please describe to what 
extent each is present.

2.  Is the arthritis of the 
elbow and wrist more likely 
than not a residual of his 
inservice fractures?  

3.  Is the pathology associated 
with the right wrist and 
fingers, specifically the 
complaints of weakness and 
pain, attributable to his 
service-connected disability?  
Please describe fully any 
impaired finger movement 
attributable to his service-
connected disability.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

3.  The RO should thereafter review the 
entire claims folder and readjudicate the 
issues of increased ratings for right are 
disability.  In rating the veteran's 
disability, the RO should give full 
consideration to any functional 
limitation in accordance with the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. §§ 4.40, 4.45 
(1999) (functional loss may be due to 
pain, supported by adequate pathology).  
The RO should also consider whether a 
separate rating for arthritis would be 
appropriate. 

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative should be 
provided with a Supplemental Statement of the Case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







